UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4388
NATHANIEL PRESIDENT, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
             Albert V. Bryan, Jr., Senior District Judge.
                             (CR-00-61)

                      Submitted: May 22, 2001

                       Decided: June 5, 2001

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey T. Twardy, Sr., Annandale, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Kathleen M. Kahoe, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. PRESIDENT
                              OPINION

PER CURIAM:

   Nathaniel President, Jr., appeals his conviction entered after a jury
trial for possession of firearms and ammunition by a person previ-
ously convicted of a misdemeanor crime of domestic violence, in vio-
lation of 18 U.S.C.A. § 922(g)(9) (West 2000). President’s sole claim
on appeal is that Congress exceeded its authority under the Commerce
Clause in enacting § 922(g)(9). President relies on United States v.
Lopez, 514 U.S. 549 (1995) (invalidating 18 U.S.C. § 922(q)(1)(A)),
and United States v. Morrison, 529 U.S. 598 (2000) (invalidating the
Violence Against Women Act, 42 U.S.C.A. § 13981 (West Supp.
2000)), in suggesting that § 922(g)(9) is merely a criminal statute that
has nothing to do with interstate commerce. As such, President con-
tends that Congress overstepped the bounds of the Commerce Clause
in enacting the statute. However, the statute contains a specific juris-
dictional requirement that the possession be "in or affecting com-
merce." 18 U.S.C.A. § 922(g). Because of that additional element,
lacking in the statutes in question in the authority President cites,
§ 922(g)(9) is an appropriate exercise of Congressional authority
under the Commerce Clause. Gillespie v. City of Indianapolis, 185
F.3d 693, 704-05 (7th Cir. 1999); United States v. Nathan, 202 F.3d
230, 234 (4th Cir.) (upholding § 922(g)(1)), cert. denied, 529 U.S.
1123 (2000); United States v. Bostic, 168 F.3d 718, 723 (4th Cir.)
(upholding § 922(g)(8)), cert. denied, 527 U.S. 1029 (1999). Presi-
dent’s claim is, therefore, without merit.

   Accordingly, we affirm President’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED